Citation Nr: 1041649	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for gout, involving the feet and ankles, with hallux 
valgus, right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to October 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2005.  A statement of the case 
was issued in November 2006, and a substantive appeal was 
received in January 2007.

The Board observes that the Veteran requested a Board hearing in 
his January 2007 substantive appeal, but the Veteran expressly 
withdrew this request in correspondence received in June 2009.

The Board notes that this appeal originally included a number of 
additional issues on appeal.  The statement of the case addressed 
a total of six issues, however the Veteran's substantive appeal 
expressly limited his appeal to just two of those issues 
(including the issue that is addressed in this decision).  In 
written correspondence dated in June 2009, the Veteran expressly 
withdrew the appeal of the other increased rating issue (left 
wrist), leaving only the single issue on appeal that is addressed 
in this Board decision.

The Veteran's original claim leading to this appeal was a service 
connection claim that resulted in a grant of service connection 
for what was determined by the RO to be "hallux valgus, right 
great toe, also claimed as gout" at that time.  During the 
course of this appeal, the RO determined that the Veteran's 
claimed foot disability was medically associated with a service-
connected diagnosis of gout, and the grant of service connection 
for the foot disability was re-framed to contemplate that the 
service-connected gout pathology; the RO also changed the 
Veteran's rating to reflect the severity of the gout pathology 
rather than simply the orthopedic disability of the foot.  This 
is all reflected in the August 2006 statement of the case (sent 
to the Veteran in November 2006) and the accompanying August 2006 
rating sheet which shows service connected "gout, right and left 
great toes with hallux valgus, right great toe."

Furthermore during the course of this appeal, the record reflects 
that manifestations of gout have caused symptoms in both feet and 
ankles.  The Board has refashioned the issue, as shown above, in 
accordance with the fact that the Veteran's appeal seeks an 
increased disability rating for the service-connected gout 
disease process that manifests in symptoms featuring his feet and 
ankles.

The issue of entitlement to service connection for high 
blood pressure has
been raised by the Veteran in an April 2005 written 
statement, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.


FINDING OF FACT

Gout, involving the feet and ankles, with hallux valgus, right 
great toe, is not manifested by symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings, nor is it manifested by incapacitating 
exacerbations occurring three or more times a year.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for 
gout involving the feet and ankles, with hallux valgus, right 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, DC 5017-5002 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in letters dated in November 2004 and May 2008.  Moreover, in 
these letters, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board notes that these 
letters were sent to the appellant prior to the most recent RO-
level readjudication of the issue on appeal, as evidenced by the 
August 2006 RO rating decision and the February 2009 supplemental 
statement of the case.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the November 2004 VCAA letter provided 
timely notice in association with the Veteran's original claim of 
entitlement to service connection for gout.  Since the issue in 
this case of entitlement to an increased initial disability 
rating for gout is a downstream issue from that of service 
connection, additional VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States Court 
of Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter in a 
case such as this where the Veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  In any 
event, additional notice regarding the claim of entitlement to an 
increased initial disability rating was provided in the 
effectively timely May 2008 letter.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in May 2008 
provided the essential portion of the notice contemplated by 
Dingess.  The appellant was provided with notice of the types of 
evidence necessary to establish a disability rating, and this 
letter explained how VA determines disability ratings.  Although 
the Veteran did not receive notice concerning the assignment of 
an effective date for any rating that may be granted, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of final decision with respect to the issue decided below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the decision below 
finds that no assignment of any new rating is warranted in this 
case, no new effective dates will be assigned; any questions of 
notice as to such assignments are therefore rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service 
post-service VA reports, have been obtained.  The Veteran has 
been afforded multiple VA examinations to evaluate his disability 
in this appeal; all pertinent VA examination reports are of 
record, including those dated in December 2004, January 2005 (2 
reports), and August 2008.  The Board notes that the VA 
examination reports of record contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
features of the disability on appeal to provide probative medical 
evidence adequately addressing the issue decided below.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran is seeking a rating in excess of 20 percent for his 
service-connected gout, involving the feet and ankles.  
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's gout is currently rated as 20 percent disabling 
under Diagnostic Code 5017.  Under this diagnostic code, gout is 
rated under the criteria for evaluating rheumatoid arthritis 
under Diagnostic Code 5002.  Under Code 5002, a 20 percent 
evaluation is warranted where there are one or two exacerbations 
a year in a well- established diagnosis.  A 40 percent evaluation 
is warranted for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or more 
times a year.  A 60 percent evaluation applies where the evidence 
demonstrates symptomatology less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year, or a lesser number over 
prolonged periods.  Finally, a 100 percent evaluation is 
warranted for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  A note to Diagnostic Code 5002 states that ratings for 
an active process will not be combined with ratings for chronic 
residuals.  Instead, the higher of the two evaluations should be 
assigned.

The Veteran was originally assigned a non-compensable rating for 
hallux valgus under Diagnostic Code 5280 for hallux valgus, 
before the RO updated its characterization of the claimed 
pathology to primarily feature gout rather than hallux valgus.  
In any event, the Board has also considered the applicability of 
any rating under Diagnostic Code 5280, and that matter is 
addressed towards the end of this analysis.

As noted above, in order to be entitled to the next higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations occurring 
three or more times a year.  This Code section does not define 
what constitutes an 'incapacitating episode.'

An August 2008 VA examination report is of record.  This report 
shows that the Veteran reported that he has had "no acute 
episodes requiring off work notice from a medical doctor."  The 
Veteran described that he felt his gout had worsened since the 
previous examination (in January 2005).  The Veteran reported 
pain located primarily in his ankles, which he was treating with 
Colchicine during the flares and Allopurinol.  He required no 
other corrective devices, and "[t]his is not limiting the 
patient's ability to work."

Range of motion of the left ankle was 30 degrees of dorsiflexion, 
and 45 degrees of plantar flexion.  The Veteran had full subtalar 
range of motion for the left foot.  There was no evidence of 
plantar calluses nor any toe deformities of the left foot.  The 
Veteran had a normal valgus hindfoot alignment without evidence 
of flat foot deformity on the left foot.  There was no evidence 
of current left ankle swelling on the left foot.

Range of motion of the right ankle was 20 degrees of 
dorsiflexion, and 45 degrees of plantar flexion.  There was no 
evidence of plantar calluses nor any toe deformities of the right 
foot.  There was a noted mild hallux valgus (bunion) deformity 
"although there is no noted medial skin irritation or callus."  
It was an "approximately mild 20 degree deformity."  There was 
no further evidence  of toe deformities.  The Veteran had full 
range of motion of the toes without pain.  The Veteran had a 
normal hindfoot alignment without evidence of flat foot deformity 
on the right foot.

The August 2008 VA examiner noted that "the range of motion of 
the bilateral feet is not limited by pain, fatigability, 
incoordination, weakness, lack of endurance on repetitive motion, 
or flares."  Diagnostic imaging revealed the mild hallux valgus 
deformity of the right great toe, with mild degenerative joint 
disease at the first MP joint, which was new compared to the 
previous study.  The MTP joint had approximately 25 degrees of 
valgus deformity.  The examiner's diagnostic findings included, 
in pertinent part, right foot hallux valgus (bunion) deformity, 
mild with no evidence consistent with a severe or symptomatic 
deformity, and a history of gout.

A January 2005 VA orthopedic examination report with pertinent 
findings is also of record.  In pertinent part, the Veteran 
reported that he had his first gout attack in approximately 2001 
(during active duty), and "states he has flare-ups approximately 
2-3 times a year in spite of the fact that he has cut down on red 
meat and all associated risk factors."  The Veteran had been 
treated with allopurinol and colchicine, and was using 
indomethacin during flare-ups.  The Veteran described that pain 
during a flare-up goes to 10/10 and can last anywhere from a week 
to a month depending on how soon he takes his medication; when he 
takes Indocin right away, the flare-up would only last one week.  
The Veteran was not using crutches or braces, and no surgery had 
been done.  At the time, the Veteran described himself as a 
student and reported that he had "not missed any classes due to 
flare-ups of his gout...."

Physical examination revealed right foot mild hallux valgus 
deformity, full range of motion of his great toe, metatarsal 
phalangeal joint.  There was no evidence of gouty tophi, no 
evidence of hallux rigidus or any osteophyte formation.  There 
was no swelling, erythema, or pain with range of motion.  X-rays 
of the right foot showed a mild hallux valgus deformity, no 
erosive changes, no evidence of gouty tophi, and no evidence of 
degenerative joint disease.  The pertinent diagnosis was right 
foot mild hallux valgus.

A more generalized VA medical examination report, also dated in 
January 2005, is of record.  This report shows that the Veteran 
reported that gout was diagnosed four years prior and that 
symptoms usually involve his right great toe.  The Veteran 
described that during a gouty attack, he has pain, stiffness, and 
swelling at rest and especially when he stands and walks.  The 
Veteran reported "having gouty attacks four or five times per 
year and these usually last one week."  The symptoms were 
reported to be alleviated by taking Indocin and colchicines.  The 
Veteran denied being functionally impaired by symptoms between 
attacks, but during attacks he described difficulty with running  
and walking.  The Veteran denied missing work due to the 
symptoms.

Medical inspection revealed mild painful motion in dorsiflexion 
and plantar flexion of the right great toe, and that toe was 
mildly tender to palpation at the MTP joint.  There was no edema, 
disturbed circulation, weakness, or atrophy of the musculature.  
Dorsiflexion of the ankle joints revealed no limitation.  There 
was mild right hallux valgus, with the angulation of the first 
metatarsophalangeal joint at 20 degrees on the right and 0 
degrees of the left.  There was no hallux rigidus.  The Veteran 
did not appear to have limited function for standing or walking 
at that time, and did not use any corrective shoe wear.

A December 2004 VA examination report is also of record.  This 
report shows, in pertinent part, a diagnosis of bilateral lower 
extremity great toe gout.  The report comments that "[w]hen the 
veteran has a flare-up of the gout, his activities and ADLs that 
he is able to complete are greatly reduced due to the pain."

The Board has also reviewed VA treatment records for any further 
pertinent information concerning this issue.  A November 2004 
record shows that the Veteran had been having chronic gout 
attacks at the right big toe which improve with indocin 
medication.  He was concerned that he continued to have attacks 
despite cutting down on red meat, not drinking alcohol, and 
cutting down on protein.  The pertinent medical assessment was 
gout.  

A March 2005 VA treatment record shows complaints of pain at the 
right foot for the past two weeks.  He had been taking Indocin.  
He reported that previously his gout involved only the great toe 
but was now affecting the second toe.  The right foot was 
slightly swollen and more tenderness was noted at the second toe 
more at the plantar area.  The Veteran was given instructions 
regarding medication.

A June 2005 VA treatment record shows swelling in the right great 
toe with some limited range of motion and pain.  Another 
treatment record from the same month shows no current swelling.  
The records refer to a December 2004 x-ray impression of minimal 
degenerative joint disease tibiotalar joint and first 
metatarsophalangeal joint with minimal cystic change in the first 
metatarsal head; there was no evidence of acute tenosynovitis or 
tophaceous calcification in the soft tissue.  The Veteran 
described having pain in his right foot's great toe for years, as 
well as recently in the second and third toes during the past 8 
months.  The Veteran described the pain as severe, sharp, and 
mostly on the plantar side of joint, with swelling and redness 
during attacks.  The Veteran did not notice whether the joint was 
warm during attacks.  Pain was said to last 2 to 4 weeks, 3 to 5 
times per year.  The Veteran took Indomethacin during attacks 
which took about a week to start working and seemed to help 
mostly when he took the medication at the first onset of pain.  
The Veteran noticed no change in frequency or severity of attacks 
since cutting back on red meat.  The Veteran also commented that 
he felt medications had not had much effect on his attacks.

An August 2005 VA treatment record shows complaint of pain in the 
Veteran's middle toes, with severity described as 3/10.  The 
Veteran also described his past flare up in June, which went away 
after he took indomethacin.  The Veteran described that his last 
flare was at the left metatarsal joints, and more recently his 
symptoms featured sharp pain in his second and third toes of the 
right foot.  The Veteran had stopped eating red meat, eating only 
white meat.  The Veteran was assessed to have gout with high uric 
acid noted from November 2004 testing.

A July 2006 VA treatment record shows that the Veteran was 
"doing well."  He stated that he had a gout flare up three 
weeks prior, this time on the left big toe.  He took indocin 
which resolved symptoms.

The Board has thoroughly reviewed the claims file, but finds that 
the criteria for an initial disability rating in excess of 20 
percent under Diagnostic Code 5002 have not been met.  In this 
regard, the Board finds the Veteran's testimony and statements 
reasonably consistent in reporting, generally, from two to five 
attacks of gout per year.  The Board notes that in one instance, 
the Veteran reported two to three such episodes per year, while 
in others he reported up to five per year.  It appears that the 
Veteran's flare-ups are essentially treated by self-
administration of medications.  As to the question of whether 
such exacerbations were incapacitating, however, the Board is 
unable to find that the evidence shows symptoms of incapacitating 
severity.  It should be reiterated that the Code section does not 
define what constitutes an 'incapacitating episode.'  However, as 
the Veteran has consistently reported that he has never missed 
work due to his gout symptoms, the Board is unable to find that 
the symptoms 'incapacitated' him under any reasonable 
understanding of the definition of that term.

Additionally, the Board finds that the evidence does not show 
symptom combinations productive of definite impairment of health 
objectively supported by examination findings.  The evidence 
shows an objective diagnosis of gout with manifestations limited 
to the Veteran's feet and ankles that have never caused the 
Veteran to miss a day of work.  Objective examination findings in 
this case do not otherwise show definitive evidence of impairment 
of the Veteran's health, but rather reflect that the gout 
manifests in non-incapacitating pain around the Veteran's feet 
during gout attacks.  Although the rating criteria in this case 
are somewhat vague, the Board finds that the evidence of record 
preponderates against a finding that the Veteran's gout manifests 
in symptom combinations productive of definite impairment of 
health objectively supported by examination findings.  Overall, 
the disability picture is more accurately reflected by the 
criteria for a 20 percent rating.  As such, it follows that the 
criteria for a higher rating have not been met.  38 C.F.R. 
§ 4.71a, Code 5002.

The Board has also considered whether a rating in excess of 20 
percent may be warranted for the Veteran's gout, as measured by 
limitation of motion of the parts affected.  The Board observes 
that a Note under Diagnostic Code is to the effect that the 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis and that 
the higher rating will be assigned.  The Board finds that no 
higher rating is warranted.

First, the Board notes that Diagnostic Code 5270 for ankylosis of 
the ankle is not applicable, as there is no contention nor 
suggestion of record that either of the Veteran's ankles is 
ankylosed.

Under the regulatory provisions of Diagnostic Code 5271 for 
limited motion of the ankle, a 10 percent rating is warranted 
when the ankle has moderate limitation of motion and a 20 percent 
rating is warranted when the ankle has marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Full range of 
motion of the ankle is from zero to 20 degrees dorsiflexion and 
from zero to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, 
Plate II.

In this case, the evidence (including the August 2008 VA 
examination report evaluating the Veteran's recent ankle 
complaints) shows no loss of the range of motion of the ankles to 
warrant any compensable rating on that basis.

Under the regulatory provisions of Diagnostic Code 5280 for 
unilateral hallux valgus, this disability warrants a 10 percent 
disability rating if operated with resection of metatarsal head 
or if severe and equivalent to the amputation of the great toe.  
No higher schedular rating is available under this Diagnostic 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

In this case, the Board notes that there is no evidence 
suggesting that the Veteran has had any resection of a metatarsal 
head nor is there any evidence showing that his hallux valgus is 
severe and equivalent to the amputation of the great toe.  In 
contrast, the hallux valgus has been repeatedly characterized by 
medical professionals as 'mild' in its degree of severity, 
without any contrary indication.  Therefore, no compensable 
rating for the Veteran's hallux valgus is shown to be warranted 
in this case.

Under Diagnostic Code 5284, which provides criteria for rating 
other foot injuries, a moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury warrants 
a 20 percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

There is no evidence of chronic residuals of gout manifesting in 
disability of either foot that is of sufficient severity to 
result in disability compensation greater than that awarded with 
the 20 percent rating for the gout disease process.  The Board 
notes that it is not apparent that any chronic residual of the 
gout attacks is moderately disabling in either foot; the 
objective medical evidence shows only mild disability of either 
foot during the time outside an active gout attack.

The Board therefore finds that the disability as a whole is best 
considered under the criteria for gout as an active disease 
process and, for reasons explained above, that a 20 percent 
rating is most appropriate.  Therefore, assigning the higher 
rating (the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis), the 20 percent 
rating for gout is for assignment and no higher rating is for 
assignment at this time.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's gout disability on appeal in this case.  
The evidence features the Veteran's statements, VA examination 
reports, and medical evidence presenting professional medical 
impressions and the Veteran's own account of symptom details.  
The reports specifically document and address the Veteran's 
symptom complaints, document the pertinent specialized clinical 
findings, and present competent medical examiners' assessments of 
the disability informed by direct interview and inspection of the 
Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any further increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the frequency and symptoms of pain and observable 
swelling during a gout attack.  The Board has drawn significant 
findings based upon the Veteran's own account of his symptom 
experience together with medical records that, themselves, 
largely reflect the Veteran's own account of his symptom 
experience.  The preponderance of the most probative evidence 
does not support assignment of any further increased rating in 
this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, including work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected gout on 
appeal.  The Veteran has in fact discussed his employment 
situations during the period on appeal in various items of 
evidence discussed above; he has indicated that he has not missed 
time from work due to gout symptoms and has never contended that 
he is unemployable due to the gout.  The Board finds that neither 
the evidence nor the contentions of record otherwise raise the 
question of whether the Veteran is unemployable due to a 
disability on appeal.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


